Exhibit 10.1

SEPARATION AND GENERAL RELEASE AGREEMENT

This SEPARATION AND GENERAL RELEASE AGREEMENT (this “Agreement”) is entered into
between Michael DiGregorio (“Executive”) and Korn/Ferry International, a
Delaware corporation (the “Company”) and is dated as of February 17, 2012 (the
“Agreement Date”). Reference is made to that certain Employment Agreement, dated
April 30, 2009, between Executive and the Company (the “Employment Agreement”).

In consideration of the mutual covenants undertaken and releases contained in
this Agreement, Executive and the Company hereby acknowledge and agree as
follows:

1. Separation. The Company and Executive hereby agree that Executive’s last day
of employment with the Company shall be February 29, 2012 (the “Separation
Date”). The Company and Executive further agree that effective as of
February 21, 2012, Executive hereby resigns his positions as Executive Vice
President and Chief Financial Officer of the Company, as well as any other
positions that Executive may hold as an officer and/or director of the Company
or any of its subsidiaries or affiliates. During the period from February 21,
2012 through the Separation Date, Executive shall remain as an employee of the
Company for the purpose of transitioning his duties to the individual(s) who
shall be assuming those duties going forward. Executive’s coverage under the
Company’s medical and dental benefit plans will terminate 30 days after the
Separation Date. Executive shall have the option to convert and continue
Executive’s medical and dental benefits coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”). Information regarding Executive’s
medical and dental benefits continuation rights under COBRA (including costs for
such coverage) will be provided to Executive in a separate letter.

2. Separation Pay. Notwithstanding Executive’s separation with the Company, and
conditioned upon Executive’s execution, nonrevocation of and compliance with
this Agreement, including the releases that form a material part of this
Agreement, which Agreement shall have become effective and irrevocable within
forty-five (45) days of the Agreement Date, and, contingent upon this Agreement
becoming so effective and the Executive’s continued compliance with Section 5,
the Company shall provide Executive with the following, in accordance with
Section 6(d) of the Employment Agreement (each applicable payment, a “Separation
Payment” and all of the payments together, the “Total Separation Payment
Amount”):

(a) a cash payment in the amount of $296,875, which is a pro rata portion of
Executive’s target annual cash incentive award established for fiscal 2012,
payable on or before March 9, 2012;

(b) a cash payment equal to $475,000, payable in equal semi-monthly installments
over a period of twelve (12) months after the Separation Date according to the
Company’s regular payroll schedule, which the first such payment being made with
the payroll immediately following his final payroll payment as an active
employee of the Company. The payments shall be made via direct deposit, to the
same account utilized by the Executive for the receipt of payments during his
employment with the Company, or to any other such account as Executive may
subsequently direct. In the event that the Company receives inquiries regarding
Executive’s employment status during the period that Executive is receiving
payments pursuant to this Section 2(b), the Company shall inform the maker of
the inquiry that Executive receives semi-monthly payments from the Company in
the gross amount of $19,791.67;

 

1



--------------------------------------------------------------------------------

(c) for up to eighteen (18) months after the Separation Date, to the extent
Executive and/or Executive’s covered dependent(s) continue to participate in the
Company’s group health plan(s) pursuant to COBRA, reimbursement of COBRA
coverage premiums paid by Executive and Executive’s covered dependent(s) so that
Executive and Executive’s covered dependent(s) enjoy coverage at the same
benefit level and to the same extent and for the same effective contribution, if
any, as participation is available to other executive officers of the Company;

(d) the portion of Executive’s unvested stock options and restricted stock
awards detailed on Exhibit A hereto will become fully vested as of the
Separation Date, and all such vested stock options held by Executive shall
remain exercisable until February 29, 2014 and

(e) Executive shall, on the Separation Date, receive the number of Performance
Shares set forth on Exhibit A.

In addition to the foregoing, Executive will be entitled to retain his
Company-issued laptop computer and Blackberry. Prior to the Separation Date,
Executive and the Company’s Information Technology (IT) department shall make
arrangements for the IT department to inspect Executive’s computer and
Blackberry to ensure that after Executive is no longer providing services to the
Company, Executive no longer has access to the Company’s Confidential
Information (as defined below) and has not retained any Confidential
Information.

Executive shall not be entitled to any payments and benefits under this
Section 2 (or continued payment or provision thereof, if applicable) on or after
the date, if any, during the twelve (12) months following the Separation Date
(the “Restricted Period”), that Executive (i) breaches or otherwise fails to
comply with any of Executive’s obligations under Section 5 of this Agreement, or
(ii) Executive elects to, directly or indirectly, (A) own, manage, operate,
sell, control or participate in the ownership, management, operation, sales or
control of any of the following: Heidrick & Struggles, Manpower, Kelly Services,
Spencer Stuart, Russell Reynolds, Egon Zender and/or Spherion; provided that the
foregoing shall not be applicable to the ownership of not more than 1% of the
publicly traded equity securities of any of the foregoing or to the indirect
ownership of any of the foregoing through the ownership of mutual funds; or
(B) request or advise any of the clients, vendors or other business contacts of
the Company with which Executive had contact while employed by the Company to
withdraw, curtail, cancel or not increase their business with the Company.
Executive agrees to notify the Company of each employment or consulting
engagement he accepts during the Restricted Period (including the name and
address of the hiring party) and will, upon request by the Company, describe in
reasonable detail the nature of his duties in each such position. Except as set
forth herein, the Executive shall have no further rights to any compensation or
any other benefits under this Agreement or the Employment Agreement from and
after the Separation Date.

3. No Other Compensation Except for Earned Compensation Through Separation Date
and Vested Benefits Under Benefit Plans. Executive acknowledges and agrees that
as of the Separation Date, except as otherwise expressly provided in this
Agreement, Executive shall not be entitled to receive or be eligible for any
payments, severance or sums from the Company under any offer letter, employment
agreement, plan or otherwise with respect to Executive’s

 

2



--------------------------------------------------------------------------------

employment with the Company and/or the termination of Executive’s employment
with the Company, and no compensation, severance or other benefits shall accrue
beyond the Separation Date; provided, however, that (a) the Company shall pay
Executive all compensation to which he is entitled through the Separation Date
according to the Company’s regular payroll schedule; and (b) Executive will
receive such vested benefits as Executive may be entitled to receive under any
benefit plan or program of the Company with respect to which Executive is a
participant as of the Separation Date, in accordance with and subject to the
terms and conditions of such plans and programs.

4. Reimbursement of Expenses; Offset for Personal Charges on Corporate Credit
Cards. Following the Separation Date, the Executive shall receive payment from
the Company of any expenses properly incurred and owed to the Executive under
Section 5(b) of the Employment Agreement, payable in accordance with the
Company’s expense reimbursement policy. To the extent that Executive has any
unpaid balances from any Company corporate credit card as of the Separation Date
which the Company is not required to pay or reimburse under the Company’s
business expense policy in effect as of the Separation Date, Executive hereby
authorizes the Company (to the fullest extent permitted by applicable law) to
apply and offset any and all such unpaid balances against any sums otherwise
payable or reimbursable to Executive, and agrees to execute any additional
forms/documents necessary to allow the Company to do so.

5. Surviving Covenants.

(a) Under this Agreement, the term “Surviving Covenants” shall mean and include
all of the following: (i) all obligations of Executive under that certain
“Agreement to Protect Confidential Information” signed by Executive, attached as
Exhibit B; (ii) all obligations of Executive under provisions relating to
confidentiality and the non-solicitation of clients and employees after
termination of employment which are contained in any written offer letter or
written employment agreement signed by Executive prior to the Separation Date
and which are valid and enforceable under applicable law, attached as Exhibit C;
(iii) all obligations of Executive under any and all written policies of the
Company which are expressly binding on the Company’s employees as of the
Separation Date after termination of employment; (iv) all obligations applicable
to Executive under any benefit plan or program of the Company with respect to
which Executive is a participant as of the Separation Date, as set forth in such
plans and benefits, to the extent such obligations are stated to or otherwise
intended to apply after termination of employment; and (v) all obligations set
forth in Section 5(b), below. Executive acknowledges and agrees that all of the
Surviving Covenants shall remain in full force and effect after the execution
and delivery of this Agreement and after the Separation Date in accordance with
their respective terms.

(b) Restrictive Covenants

(i) Nondisclosure of Confidential Information. After the Separation Date,
Executive will not, without the prior written consent of the Company, disclose
to anyone (except in good faith in the ordinary course of business to a person
who, to Executive’s knowledge, is obligated to keep such information
confidential, it being understood that Executive shall be responsible hereunder
for any disclosure of such information by such person) or make use of any
Confidential Information (as defined below) except when required to do so by
legal process, by

 

3



--------------------------------------------------------------------------------

any governmental agency having supervisory authority over the business of the
Company or any of its Affiliates (as defined in the Employment Agreement) or by
any administrative or legislative body (including a committee thereof) that
requires Executive to divulge, disclose or make accessible such information. If
Executive is so ordered, to divulge Confidential Information, he will give
prompt written notice to the Company in order to allow the Company the
opportunity to object to or otherwise resist such order.

(ii) Definition of Confidential Information. For purposes of this Agreement,
“Confidential Information” means information concerning the business of the
Company or any Affiliate relating to any of its or their products, product
development, trade secrets, customers, suppliers, finances, and business plans
and strategies. Excluded from the definition of Confidential Information is
information (i) that is or becomes part of the public domain, other than through
the breach of this Agreement by Executive or (ii) regarding the Company’s
business or industry properly acquired by Executive in the course of Executive’s
career as an executive in the Company’s industry and independent of Executive’s
employment by the Company. For this purpose, information known or available
generally within the trade or industry of the Company or any Affiliate shall be
deemed to be known or available to the public and not to be Confidential
Information.

(iii) Nonsolicitation. Executive shall not induce or solicit, directly or
indirectly, any employee of or consultant to the Company or any Affiliate to
terminate such person’s employment or consulting engagement with the Company or
any Affiliate during the Restricted Period.

(iv) Non-Disparagement. Executive will not disparage or ridicule any of the
Releasees, or make any remarks or statements that could reasonably be construed
as disparaging or ridiculing of any of the Releasees; provided, however, that
the foregoing shall not prohibit Executive from giving truthful testimony in any
legal or investigative proceeding pending before any agency or court of the
United States or state government or in any arbitration proceeding relating to
this Agreement.

(c) Remedies. If Executive commits a material breach of any of the provisions
contained in Section 5, then the Company will have the right to seek injunctive
relief. Executive acknowledges that such a breach of Section 5 could cause
irreparable injury and that money damages may not provide an adequate remedy for
the Company. Nothing contained herein will prevent Executive from contesting any
such action by the Company, among other reasons, on the ground that no violation
or threatened violation of Section 5 has occurred.

6. Compliance with Agreement; Return of Property. Executive acknowledges and
agrees that as a condition precedent to the payment of the Total Separation
Payment Amount and any Separation Payment, from the date of execution of this
Agreement by Executive through each applicable payment date, (a) Executive must
comply and remain in compliance with all of Executive’s obligations under this
Agreement and all of Executive’s obligations under the Surviving Covenants; and
(b) by the Separation Date, must return to the Company all Company documents
(whether prepared by the Company, the Company’s affiliates, the Executive, or a
third party) in any form including, but not limited to, electronic, digital, and
paper form (and all

 

4



--------------------------------------------------------------------------------

copies thereof) and other Company property which the Executive has had in
Executive’s possession or under Executive’s control. Executive agrees not to
keep any Company documents in Executive’s possession or under Executive’s
control, re-create any Company documents, or deliver any Company documents to
any third party. The items that fall within the scope of this Section 6 are
defined broadly to include, but are not limited to, any materials relating to
the Company or any of its subsidiaries or affiliates or any of their businesses
or property, including, but not limited to, files, notes, drawings, charts,
graphs, lists, databases, database entries or reports (including any entries,
information, or reports from the Searcher database), compilations of
information, records, business plans and forecasts, financial information,
specifications, computer-recorded information, tangible property (including, but
not limited to, computers, personal digital assistants, mobile telephones,
electronic storage devices, credit cards, entry cards, identification badges and
keys); and any materials of any kind which contain or embody any proprietary or
confidential information of the Company (and all reproductions
thereof). Executive represents and warrants that Executive has not retained, or
delivered to any person or entity (including Executive by means of a Company or
personal or other non-Company e-mail account owned or used by Executive), copies
of any items that fall within the scope of this Section 6 or permitted any
copies of such materials to be made by any other person or entity.

7. Cooperation in Proceedings. Executive will cooperate with the Company
following the Separation Date by making himself reasonably available to the
Company or any Affiliate in connection with any internal or external
investigation as well as any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, and to reasonably assist the Company
or any such Affiliate in any such action, suit, or proceeding including by
providing information and meeting and consulting with the Board of Directors of
the Company or its representatives or counsel, or representatives or counsel to
the Company or any such Affiliate, as reasonably requested by the Company. The
Company will reimburse Executive for all expenses reasonably incurred by
Executive in connection with Executive’s provision of such assistance (including
the fees of any counsel that may be retained by Executive).

8. Indemnification. The Company will indemnify Executive and hold Executive
harmless to the fullest extent legally permitted or authorized by the Company’s
certificate of incorporation or bylaws or resolutions of the Company’s Board of
Directors to the extent not inconsistent with applicable law, rule or
regulation, against all costs, expense, liability and loss reasonably incurred
or suffered by Executive in connection with his services to the Company, except
to the extent attributable to Executive’s gross negligence or fraud. The Company
will advance to Executive all reasonable costs and expenses to be incurred by
Executive in connection with a proceeding described in the preceding sentence
within 20 days after receipt by the Company of a written request for such
advance. Such request shall include an undertaking by Executive to repay the
amount of such advance if it shall ultimately be determined that he is not
entitled to be indemnified against such costs and expenses. In addition, the
Company shall be entitled to assume the defense of the Executive with counsel
selected by the Company in any matter for which the Executive is entitled to
indemnification or reimbursement of expenses pursuant to Section 7. In the event
that the Company assumes the defense with respect to any claim by any Person (as
defined below) against the Company (a “Third Party Claim”), Executive shall
agree to any settlement, compromise or discharge of such matter that the Company
may recommend and that by its terms obligates the Company to pay the full amount
of the liability in connection with such claim, and which releases the Executive
completely in connection with such claim, provided that such settlement,
compromise or discharge (i) does not

 

5



--------------------------------------------------------------------------------

impose any equitable or other non-monetary remedies or obligations on the
Executive but involves solely the payment of money damages for which the
Executive will be indemnified hereunder and (ii) does not involve a finding or
admission of wrongdoing or any violation of law. Whether or not the Company
assumes the defense with respect to any Third Party Claim, Executive shall not
admit any liability with respect to, or settle, compromise or discharge, or
offer to settle, compromise or discharge, such Third Party Claim without the
Company’s prior written consent.

9. General Release. Except for those obligations of Company under this
Agreement, Executive, on behalf of Executive and Executive’s dependents,
successors, heirs, assigns, agents, and executors (collectively, the
“Releasors”), hereby releases and discharges and covenants not to sue, to the
maximum extent permitted by law, the Company and its predecessors, successors,
subsidiaries, parents, branches, divisions, and other affiliates, and each of
their current and former directors, officers, employees, shareholders,
representatives, attorneys, successors and assignees, past and present, and each
of them (individually and collectively, “Releasees”) from and with respect to
any and all claims, wages, agreements, obligations, demands and causes of
action, known or unknown, suspected or unsuspected, concealed or hidden
(collectively, “Claims”), of any kind whatsoever, including, without limitation,
any Claims arising out of or in any way connected with Executive’s employment
relationship with or separation from, Company, any Claims for severance pay,
bonus or similar benefit, sick leave, pension, retirement, vacation pay, life
insurance, health or medical insurance or any other fringe benefit, any benefits
arising from any ERISA benefit plan, workers’ compensation or disability, and
any other Claims resulting from any act or omission by or on the part of
Releasees committed or omitted prior to the Separation Date, including by way of
example only, any Claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act, as
amended by the Older Workers Benefit Protection Act, and the rules and
regulations promulgated thereunder (“ADEA”), the Family and Medical Leave Act,
the California Fair Employment and Housing Act, or any other federal, state or
local law, regulation or ordinance. This release does not prevent Executive from
filing a charge with or participating in an investigation by a governmental
administrative agency; provided, however, that Executive waives any right to
receive any monetary award resulting from such a charge or investigation,
including, without limitation, interest, penalties, fines, and attorneys’ fees.

10. ADEA Waiver. Executive expressly acknowledges and agrees that, by entering
into this Agreement, Executive is knowingly and voluntarily waiving any and all
rights or claims that Executive may have arising under the ADEA, which have
arisen on or before the effective date of the Agreement. Executive further
expressly acknowledges and agrees that:

(a) in return for the releases provided for in this Agreement, Executive will
receive value beyond that which Executive was already entitled to receive before
entering into this Agreement;

(b) Executive was advised in writing by this Agreement to consult with an
attorney before signing this Agreement;

(c) Executive has been given a period of 21 days within which to consider this
Agreement before signing it, and that in the event Executive executes the
Agreement before the full 21 days, Executive does so knowingly and voluntarily
and with the intention of waiving any remaining time in that 21 day period; and

 

6



--------------------------------------------------------------------------------

(d) Executive was informed that he has seven days following the date of
execution of this Agreement in which to revoke the Agreement (the “Revocation
Period”). This Agreement shall not become effective or enforceable until the
Revocation Period has expired and Executive has not revoked the Agreement. To be
effective, such revocation must be in writing and hand delivered to the persons
identified in Section 13 below within the Revocation Period.

Nothing herein shall prevent Executive from seeking a judicial determination as
to the validity of the release provided in this Agreement, with regard to age
discrimination claims consistent with the ADEA.

11. California Civil Code Section 1542. The Executive’s release of Claims set
forth in this Agreement is intended to be effective as a bar to all Claims as
stated therein, whether known and unknown. Accordingly, Executive hereby
expressly waives any rights and benefits, including those which Executive does
not know or suspect to exist in Executive’s favor at the time of executing this
release, which if known by Executive might have materially affected Executive’s
decision to enter into this Agreement with the Company. Executive expressly
waives Executive’s rights under Section 1542 of the California Civil Code which
provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

12. No Claims Assigned or Filed. Executive represents and warrants that
Executive has not assigned or transferred to any person, firm or
non-governmental entity (a “Person”) not a party to this Agreement any of the
Claims released pursuant this Agreement. Executive further represents and
warrants that neither Executive nor any person, firm or entity acting on
Executive’s behalf or for Executive’s benefit has filed any complaints, charges,
or lawsuits with any court or government agency, or commenced any arbitration
proceeding, relating to any of the Claims released pursuant to this Agreement.

 

7



--------------------------------------------------------------------------------

13. Notices. Any notices, requests, or other communications provided for by this
Agreement shall be in writing and shall be deemed to have been given at the time
when mailed by Federal Express or overnight delivery, return receipt requested,
and addressed to the address of the respective party stated below or to such
changed address as such party may have fixed by like notice similarly given:

 

To Company:

    

Linda L. Hyman

Senior Vice President – Global Human Resources

Korn/Ferry International

1900 Avenue of the Stars

Suite 2600

Los Angeles, California 90067

To Executive:

    

Michael DiGregorio

14. Application of Section 409A. Notwithstanding any inconsistent provision of
this Agreement, to the extent the Company determines in good faith that (i) one
or more of the payments or benefits received or to be received by Executive
pursuant to this Agreement in connection with Executive’s termination of
employment would constitute deferred compensation subject to the rules of
Internal Revenue Code Section 409A (“Section 409A”), and (ii) that Executive is
a “specified employee” under Section 409A, then only to the extent required to
avoid the Executive’s incurrence of any additional tax or interest under
Section 409A, such payment or benefit will be delayed until the date which is
six (6) months after Executive’s “separation from service” within the meaning of
Section 409A. The Company and Executive agree to negotiate in good faith to
reform any provisions of this Agreement to maintain to the maximum extent
practicable the original intent of the applicable provisions without violating
the provisions of Section 409A, if the Company deems such reformation necessary
or advisable pursuant to guidance under Section 409A to avoid the incurrence of
any such interest and penalties. Such reformation shall not result in a
reduction of the aggregate amount of payments or benefits under this Agreement,
nor the obligation of the Company to pay interest on any payments delayed for
the purposes of avoiding a violation of Section 409A.

15. Reimbursement of Legal Fees. The Company will reimburse Executive, after
receipt of documentation thereof, for reasonable fees and expenses of
Executive’s legal counsel incurred by Executive in connection with the review
and negotiation of this Agreement, up to a maximum of $5,000.

16. Miscellaneous. This Agreement shall be governed by, interpreted under and
enforced, in accordance with the laws of the State of California, excluding such
state’s conflict of laws principles. If any provision of this Agreement or its
application is held invalid, the invalidity shall not affect other provisions or
applications of the Agreement which can be given effect without the invalid
provisions or application and, therefore, the provisions of this Agreement are
declared to be severable. This Agreement and the attached exhibits constitute
the entire Agreement of the parties and supersedes all prior negotiations and
all agreements, whether written or oral. For the avoidance of doubt, the
Executive shall remain subject to the Korn/Ferry International Clawback Policy.
This Agreement may be modified only by a writing signed by all of the parties to
this Agreement. No waiver of any provision in this Agreement shall be binding
unless in writing and signed by the party waiving the breach. No waiver of any
breach of any term or provision of this Agreement shall be construed to be, or
shall be, a waiver of any other breach of this Agreement. This Agreement is
binding on and enforceable against the heirs, successors and assigns of
Executive and the Company. This Agreement is not and shall not be construed as
an indication that the Company or Executive may have engaged in any wrongful
conduct. This Agreement may be executed in counterparts, and each counterpart,
when executed, shall have the efficacy of a signed original. Photographic and
facsimile copies of such signed counterparts may be used in lieu of the
originals for any purpose.

 

8



--------------------------------------------------------------------------------

17. Agreement Freely Entered Into. Executive has read and understands this
Agreement and voluntarily signs it without coercion, acknowledging that the
benefits described in this Agreement are adequate and the only consideration for
this Agreement. Executive confirms that no promise or inducement not contained
herein has been offered or made to cause the Executive to sign this Agreement.
Executive also acknowledges that the Company has advised the Executive that
Executive has the right and opportunity to have Executive’s own legal counsel
review this Agreement and represent Executive in connection with this Agreement,
and that the Company has also recommended that the Executive so engage
Executive’s own legal counsel in connection with this Agreement. If Executive
has elected not to engage Executive’s own legal counsel in connection with this
Agreement, Executive acknowledges, represents and warrants that such election
was made by Executive alone, in Executive’s discretion, and without any coercion
or pressure from the Company. The undersigned Executive declares under penalty
of perjury that the foregoing is true and correct.

EXECUTED as of February 17, 2012, at Los Angeles, California.

 

KORN/FERRY INTERNATIONAL     EXECUTIVE By:  

Peter L. Dunn

   

/s/ Michael DiGregorio

      Michael DiGregorio Its:  

General Counsel

   

 

9



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND WAIVER

I, Michael DiGregorio, hereby acknowledge that I was given 21 days to consider
the foregoing Agreement and voluntarily chose to sign the Agreement prior to the
expiration of the 21-day period.

I declare under penalty of perjury under the laws of the State of California
that the foregoing is true and correct.

EXECUTED on February 17, 2012, at Los Angeles, California.

 

/s/ Michael DiGregorio

Michael DiGregorio

 

10



--------------------------------------------------------------------------------

Exhibit A

 

Award Type

   Exercise Price
Per Share    Total Shares
Subject to  Awards    Shares Vested Prior
to Separation Date    Shares Unvested as
of Separation Date    Shares Subject to Accelerated
Vesting/Payout    Shares Forfeited

Stock Option

   $11.60    54,600    27,300    27,300    13,650    13,650

Restricted Stock

   n/a    20,640    3,200    17,440    5,160    12,280

Performance Shares

   n/a    20,640    0    20,640    16,876    3,764

 



--------------------------------------------------------------------------------

Exhibit B

KORN/FERRY INTERNATIONAL

AGREEMENT TO PROTECT CONFIDENTIAL INFORMATION

Purpose of this Agreement

The Korn/Ferry International (“K/FI”) information databases and company records
are extremely valuable assets of K/FI’s business and are accorded the legal
protection applicable to a company’s trade secrets. K/FI has made substantial
investments in new technology to make these information databases more readily
available to its personnel and other persons with whom it contracts for
services. K/FI therefore needs to make certain that all persons with access to
such information understand their obligations to keep such information
confidential, and to contribute back to the database information they discover,
develop or modify.

I. AGREEMENTS

You agree:

 

  •  

to keep the Confidential Information private and use it only in connection with
your work at K/FI and its subsidiaries and affiliates;

 

  •  

to not disclose, use or copy the Confidential Information except as required in
connection with your work at K/FI and its subsidiaries and affiliates;

 

  •  

to prevent others outside the company from improperly obtaining access to,
copying, disclosing or using the Confidential Information;

 

  •  

to immediately notify the K/FI Corporate Office of any information that leads
you to believe that any person inside or outside K/FI is inappropriately using
or disclosing any Confidential Information;

 

  •  

to provide K/FI with all client, candidate and prospect information and other
New Information you develop in accordance with K/FI’s policies, practices and
reporting requirements;

 

  •  

to deliver to K/FI management all materials and records in any media (including
any copies) containing the Confidential Information upon termination of your
employment or other engagement with K/FI; and

 

  •  

that all New Information belongs exclusively to K/FI.

You agree that K/FI cannot fully recover in damages the value of what K/FI may
lose as a result of a breach of this agreement, and therefore, that K/FI can
obtain a court order personally restraining and enjoining you from violating
this agreement, in addition to all other available remedies. You are entering
into this agreement in consideration of your new or continued employment or
other engagement with K/FI and your being given access to the Confidential
Information.

 

         Employee Signature*     Name (please print)         Date    

Accepted by Korn/Ferry International by:
                                                                     

*PLEASE ALSO INITIAL THE NEXT PAGE

Agreement to Protect Confidential Information (10/2003)

 

1



--------------------------------------------------------------------------------

II. DEFINITIONS

This agreement is based upon the following definitions:

Confidential Information means all proprietary and confidential information
disclosed or made available by K/FI to you, including but not limited to:

 

  •  

Client lists, client prospects, and business development information

 

  •  

Company lists, profiles and reports, position specifications, salary structures,
and engagement information

 

  •  

Source lists, executive lists, and candidate lists, profiles and reports

 

  •  

Candidate resumes, appraisals, compensation information, and reference reports

 

  •  

Search execution methodologies

 

  •  

Training and research materials and methodologies

 

  •  

K/FI’s international structure, operations, pricing, financial and personnel
information

 

  •  

K/FI information systems design and procedures

 

  •  

All other proprietary and confidential information

New Information you develop related to your work while in the employment of or
engaged by K/FI is also considered Confidential Information, and includes but is
not limited to:

 

  •  

Client and candidate prospect lists

 

  •  

Interview and reference notes

 

  •  

Contact information

 

  •  

Client and candidate information

 

  •  

Client and candidate prospect information

 

  •  

Source lists and executive lists

 

  •  

Research materials

 

  •  

Business development information

 

  •  

All other proprietary and confidential information

Confidential Information does not include any information which:

 

  •  

Is or becomes available to the public through no breach of this agreement;

 

  •  

Was known by you prior to your employment or engagement with K/FI without any
obligation to hold it in confidence;

 

  •  

Was received from a third party free to disclose such information without
restriction;

 

  •  

Is approved for release in writing by K/FI subject to whatever conditions K/FI
may impose;

 

  •  

Is required by law or regulation to be disclosed, but only to the extent
necessary and only for the purpose required; or

 

  •  

Is disclosed in response to a valid order of a court or other governmental body,
but only to the extent necessary and for the purpose required; however, you must
first notify K/FI corporate management of the order and permit K/FI to seek an
appropriate protective order against public disclose of such information.

 

           Employee Initials     Date

Agreement to Protect Confidential Information (10/2003)



 

2



--------------------------------------------------------------------------------

EXHIBIT C

EMPLOYMENT AGREEMENT

BETWEEN

KORN/FERRY INTERNATIONAL

AND

MICHAEL DiGREGORIO

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

1.   Employment

     1   

2.   At-Will Employment

     1   

3.   Position, Duties and Responsibilities

     1   

4.   Annual Compensation

     1   

(a) Base Salary

     1   

(b) Annual Cash Incentive Award

     2   

(c) Equity Incentive Program

     2   

5.   Employee Benefit Programs and Perquisites

     3   

(a) General

     3   

(b) Reimbursement of Business Expenses

     3   

(c) Conditions of Employment

     3   

6.   Termination of Employment

     3   

(a) Death

     3   

(b) Disability

     4   

(c) Termination by the Company for Cause or Voluntary Termination by Executive

     4   

(d) Termination by the Company Without Cause or by Executive for Good Reason
Prior to Change in Control or More Than 12 Months After a Change in Control

     4   

(e) Following a Change in Control, Termination by the Company Without Cause or
by Executive for Good Reason

     5   

(f) Certain Additional Payments by the Company

  

(g) Other Programs

     7   

(h) Conditions to Receipt of Benefits Under Section 6

     7   

(i) Certain Definitions

     7   

7.   Application of Section 409A

     8   

8.   No Mitigation; No Offset

     9   

9.   Confidential Information; Cooperation with Regard to Litigation

     9   

(a) Nondisclosure of Confidential Information

     9   

(b) Definition of Confidential Information

     9   

(c) Cooperation in Litigation

     10   

10. Nonsolicitation

     10   

11. Remedies

     10   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

12. Resolution of Disputes

     10   

13. Indemnification

     11   

(a) Company Indemnity

     11   

(b) No Presumption Regarding Standard of Conduct

     11   

(c) Liability Insurance

     11   

14. Effect of Agreement on Other Benefits

     11   

15. Expenses of Counsel for Executive

     11   

16. Assignment; Binding Nature

     12   

17. Representations

     12   

18. Entire Agreement

     12   

19. Amendment or Waiver

     12   

20. Severability

     12   

21. Survivorship

     12   

22. Beneficiaries/References

     12   

23. Governing Law

     13   

24. Counterparts and Facsimile

     13   

25. Notices

     13   

 

ii



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
April 30, 2009, by and between KORN/FERRY INTERNATIONAL, a Delaware corporation
with its principal offices in Los Angeles, California (the “Company”), and
MICHAEL DiGREGORIO, an individual (the “Executive”) and will, subject to
Section 2, become effective on the Start Date.

1. Employment. Subject to Section 2, the Company agrees to employ Executive and
Executive agrees to be employed by the Company upon the terms and conditions set
forth in this Agreement.

2. At-Will Employment. Subject to the satisfactory completion (in the Company’s
sole determination) of the Company’s background screening process of the
Executive, Executive’s employment under this Agreement will begin on June 1,
2009 (the “Start Date”), unless otherwise mutually agreed by the Company and
Executive; provided that in the event the background screening process of the
Executive referred to above is not satisfactorily completed (in the Company’s
sole determination), the Company may deliver written notice to the Executive of
the Company’s termination of this Agreement, and upon the delivery of such
written notice to Executive this Agreement shall terminate without liability to
either party and will be of no force or effect. Subject to compliance with this
Agreement, the Company may terminate Executive’s employment, with or without
Cause (as defined in Section 6(i) of this Agreement), for any reason or no
reason and with or without advance notice. Executive may terminate his
employment at any time, for any or no reason, with or without Good Reason (as
defined in Section 6(i) of this Agreement) upon thirty (30) days advance written
notice to the Company.

3. Position, Duties and Responsibilities. Executive will serve as Executive Vice
President and Chief Financial Officer with duties and responsibilities customary
to such offices and shall report to the Company’s Chief Executive Officer (the
“CEO”). At the request of the CEO, Executive will serve as an officer or
director of the Company’s subsidiaries and other affiliates without additional
compensation. Executive will devote substantially all of Executive’s business
time and attention to the performance of Executive’s obligations, duties and
responsibilities under this Agreement. Subject to Company policies applicable to
senior executives generally, and with the specific approval of the Board,
Executive may engage in personal, charitable, professional and investment
activities, including serving on the board of directors of other companies or
entities, to the extent such activities do not conflict or interfere with
Executive’s obligations to, or Executive’s ability to perform the normal duties
and functions of Executive pursuant to this Agreement.

4. Annual Compensation. In consideration of Executive’s services to the Company
pursuant to this Agreement, Executive’s annual compensation shall be as follows:

(a) Base Salary. Executive shall be entitled to receive a base salary of
$39,583.33 per month (his “Base Salary”) ($475,000 on an annualized basis) (such
annualized amount, his “Annual Base Salary”), paid in accordance with the
Company’s regular payroll practices. The CEO, acting in its discretion, may
increase (but may not decrease) Executive’s

 

1



--------------------------------------------------------------------------------

Base Salary at any time, unless the CEO concludes that an across-the-board
reduction in compensation is required for all executive officers of the Company,
in which case Executive’s compensation shall be ratably reduced, provided,
however, that no such across-the-board reduction instituted within six
(6) months of the Start Date shall be applicable to Executive.

(b) Annual Cash Incentive Award. Executive will participate in the Company’s
annual cash incentive plan established for senior executives with an annual
target cash award equal to 75% of Executive’s Annual Base Salary, with the
ability to earn additional amounts up to a maximum cash award equal to 150% of
Executive’s Annual Base Salary. Executive’s annual cash incentive award will be
payable at such time as annual cash incentive awards are paid to executive
officers generally, but not later than 120 days after the end of the fiscal year
for which such award is earned. The annual performance targets for the cash
award shall be set by the Board and/or the Compensation Committee of the Board
(the “Compensation Committee”) prior to the commencement of each fiscal year of
the Company.

(1) For FY2010 (May 1, 2009 through April 30, 2010), Executive will receive a
guaranteed cash incentive award of no less than $225,000. The guaranteed amount
of $225,000 will be paid in twenty-four (24) equal semi-monthly installments,
with each installment contingent upon Executive’s continued active and full-time
employment in good standing as of each such installment date. Should Executive’s
actual annual cash incentive award for FY2010 exceed the guaranteed amount of
$225,000, the additional amount shall be paid as set forth in Section 4(b)
above.

(c) Equity Incentive Program. Executive shall be awarded, subject to the
approval of the Board, equity incentives with respect to shares of the Company’s
common stock (“Shares”), which shall be granted under an equity compensation
plan of the Company as may be in effect from time to time. Such annual equity
incentives shall be awarded at the same time annual option grants are awarded to
the Company’s other executive officers, beginning with grants attributable to
performance for the firm’s 2010 fiscal year. The terms of any equity incentives
granted shall be set by the Board or the Compensation Committee.

(1) Executive shall receive a one-time stock option award subject to the
discretion of and approval by the Board and /or Compensation Committee, with a
target grant value of 75% of Executive’s base salary. Such grant will vest in
four installments on the 1 st , 2 nd , 3 rd , and 4 th anniversary of the
effective date of the grant, in each case subject to Executive’s continuous
active full-time employment with the Company. The Stock Options award will be
issued effective on the later of the start date or the date it is approved by
the Board and /or Compensation Committee. Other terms of such grant shall be set
by the Board and/or the Compensation Committee.

(2) Executive shall be eligible to receive an award of performance shares
(“Performance Shares”), with a target grant value of 37.5% of Executive’s Annual
Base Salary (as determined by the Board and/or the Compensation Committee) which
will be earned at the end of, and based on the Company’s performance during, a
performance period of 3 years (the “ Performance Period “). Other terms of such
performance shares grant shall be set by the Board or the Compensation
Committee.

 

2



--------------------------------------------------------------------------------

(3) Executive shall be eligible to receive an annual grant of restricted stock
and/or stock options, subject to the discretion of and approval of the Board
and/or the Compensation Committee, with a target grant value of 37.5% of
Executive’s Annual Base Salary (as determined by the Board and/or the
Compensation Committee). Such grant will vest in four installments on the 1 st ,
2 nd , 3 rd , and 4 th anniversary of the effective date of the grant, in each
case subject to Executive’s continuous employment with the Company. Other terms
of such restricted stock grant shall be set by the Board and/or the Compensation
Committee.

5. Employee Benefit Programs and Perquisites.

(a) General. Executive will be entitled to participate in such retirement or
pension plans, group health, long term disability and group life insurance
plans, and any other welfare and fringe benefit plans, arrangements, programs
and perquisites sponsored or maintained by the Company from time to time for the
benefit of its senior executives generally, including four weeks paid vacation
and three weeks paid sick leave.

(b) Reimbursement of Business Expenses. Executive is authorized to incur
reasonable expenses in accordance with the Company’s written policy in carrying
out Executive’s duties and responsibilities under this Agreement. The Company
will promptly reimburse Executive for all such expenses that are so incurred
upon presentation of appropriate vouchers or receipts, subject to the Company’s
expense reimbursement policies applicable to senior executive officers
generally.

(c) Car Allowance. The Company shall pay to Executive a car allowance of $450
per month.

(d) Conditions of Employment. Executive’s place of employment will be at the
Company’s corporate headquarters in Los Angeles, California, subject to the need
for reasonable business travel. The conditions of Executive’s employment,
including, without limitation, office space, office appointments, secretarial,
administrative and other support, will be consistent with Executive’s status as
Chief Financial Officer of the Company.

6. Termination of Employment.

(a) Death. If Executive’s employment with the Company terminates by reason of
Executive’s death, then the Company will pay to Executive’s estate Executive’s
“Accrued Compensation” (as defined in Section 6(i)) within the time period
permitted by applicable law, and all outstanding stock options and other
equity-type incentives held by Executive (but expressly excluding Performance
Shares) and all of Executive’s benefits under the Executive Capital Accumulation
Plan at the time of Executive’s death will become fully vested and shall remain
exercisable until the earlier of (A) the date that is two (2) years after the
date of Executive’s death or (B) its originally scheduled expiration date.
Additionally, Executive’s estate shall be entitled to a pro rata portion of
Executive’s target annual cash incentive award established for the fiscal year
in which Executive’s employment terminates due to death (based on the proportion
that the number of days of Executive’s actual service to the Company during such
fiscal year bears to the number of days in such fiscal year). Executive’s estate
shall also be entitled to receive the number of Performance Shares that would
have been

 

3



--------------------------------------------------------------------------------

earned if Executive had served the Company for the entire Performance Period and
the Company’s performance during such period had been the target performance for
the Performance Period. To the extent Executive’s covered dependent(s) continue
to participate in the Company’s group health plan(s) after Executive’s death
pursuant to COBRA, the Company will provide reimbursement of COBRA coverage
premiums paid by Executive’s covered dependent(s) so that such covered
dependent(s) enjoy coverage at the same benefit level and to the same extent and
for the same effective contribution, if any, as participation is available to
other executive officers of the Company, for as long as such coverage is
available under COBRA.

(b) Disability. If the Company terminates Executive’s employment by reason of
Executive’s Disability (as defined in Section 6(i)), then the Company will pay
to Executive his Accrued Compensation within the time period permitted by
applicable law and all outstanding stock options and other equity-type
incentives (but expressly excluding Performance Shares) held by Executive and
all of Executive’s benefits under the Executive Capital Accumulation Plan at
Executive’s termination date will become fully vested and shall remain
exercisable until (i) in the case of an option, incentive or benefit granted
prior to the Start Date, until its originally scheduled expiration date; or
(ii) in the case of an option, incentive or benefit granted after the Start
Date, the date that is the earlier of (A) two (2) years after the date
Executive’s employment terminates and (B) its original scheduled expiration
date. Additionally, Executive shall be entitled to a pro rata portion of
Executive’s target annual cash incentive award established for the fiscal year
in which Executive’s employment terminates due to disability (based on the
proportion that the number of days during such fiscal year prior to the date of
termination bears to the number of days in such fiscal year). Executive shall
also be entitled to receive the number of Performance Shares that would have
been earned if Executive had served the Company for the entire Performance
Period and the Company’s performance during such period had been the target
performance for the Performance Period. To the extent Executive and/or
Executive’s covered dependent(s) continue to participate in the Company’s group
health plan(s) pursuant to COBRA after Executive’s termination of employment by
reason of Disability, the Company will provide reimbursement of COBRA coverage
premiums paid by Executive and Executive’s dependent(s) so that Executive and
Executive’s covered dependent(s) enjoy coverage at the same benefit level and to
the same extent and for the same effective contribution, if any, as
participation is available to other executive officers of the Company, for as
long as such coverage is available under COBRA.

(c) Termination by the Company for Cause or Voluntary Termination by Executive.
If (i) the Company terminates Executive’s employment for Cause (as defined in
Section 6(i)), or (ii) Executive voluntarily terminates Executive’s employment
without Good Reason (as defined in Section 6(i)), then the Company shall pay to
Executive Accrued Compensation through the date Executive’s employment
terminates within the time period permitted by applicable law.

(d) Termination by the Company Without Cause or by Executive for Good Reason
Prior to Change in Control or More Than 12 Months After a Change in Control. If
Executive’s employment is terminated prior to a “Change in Control” (as defined
in Schedule A), or more than 12 months after the date on which a Change in
Control occurs, (i) by the Company without Cause and for a reason other than
Executive’s Death or Disability, or (ii) by

 

4



--------------------------------------------------------------------------------

Executive for Good Reason, then the Company shall pay to Executive within the
time period permitted by applicable law Executive’s Accrued Compensation and a
pro rata portion of Executive’s target annual cash incentive award established
for the fiscal year in which Executive’s employment terminates (based on the
number of days of Executive’s actual service to the Company during such fiscal
year), and

(1) the Company shall pay to Executive cash payment equal to one (1) time
Executive’s then current Annual Base Salary, payable in equal monthly
installments over a period of twelve (12) months after the date Executive’s
employment terminates;

(2) for up to eighteen (18) months after such termination, to the extent
Executive and/or Executive’s covered dependent(s) continue to participate in the
Company’s group health plan(s) pursuant to COBRA after Executive’s termination
of employment, the Company will provide reimbursement of COBRA coverage premiums
paid by Executive and Executive’s covered dependent(s) so that Executive and
Executive’s covered dependent(s) enjoy coverage at the same benefit level and to
the same extent and for the same effective contribution, if any, as
participation is available to other executive officers of the Company;

(3) all outstanding stock options and other equity-type incentives held by
Executive and all of Executive’s benefits under the Executive Capital
Accumulation Plan at the time of Executive’s termination (but expressly
excluding Performance Shares) that would have vested in the twelve (12) months
following the date Executive’s employment terminates (in each case, as if such
options, incentives and benefits permitted proportionate vesting in monthly
increments rather than any longer increment) will become fully vested as of the
date Executive’s employment terminates and shall remain exercisable until the
date that is the earlier of (x) two (2) years after the date Executive’s
employment terminates and (y) its originally scheduled expiration date; and

(4) Executive shall receive a number of Performance Shares equal to the product
of (A) the Performance Shares that would have been earned if Executive had
served the Company for the entire Performance Period and the Company’s
performance during such period had been the target performance for the
Performance Period, and (B) a fraction, (x) the numerator of which fraction
shall be the sum of (i) the number of days of Executive’s employment during the
Performance Period and (ii) 365 (provided that the numerator shall not exceed
the number of days in the Performance Period) and (y) the denominator of which
fraction shall be the number of days in the Performance Period.

(e) Following a Change in Control, Termination by the Company Without Cause or
by Executive for Good Reason. If a Change in Control occurs and, within
12 months after the date on which the Change in Control occurs, Executive’s
employment is terminated (i) by the Company without Cause or (ii) by Executive
for Good Reason, then the Company shall pay to Executive within the time period
permitted by applicable law Executive’s Accrued Compensation and a pro rata
portion of Executive’s target annual cash incentive award established for the
fiscal year in which Executive’s employment terminates (based on the number of
days of Executive’s actual service to the Company during such fiscal year), and

 

5



--------------------------------------------------------------------------------

(1) the Company shall pay to Executive cash payment equal to one and one-half
times Executive’s then current Annual Base Salary, payable in equal monthly
installments over a period of twelve (12) months after the date Executive’s
employment terminates;

(2) for up to eighteen (18) months after such termination, to the extent
Executive and/or Executive’s covered dependent(s) continue to participate in the
Company’s group health plan(s) pursuant to COBRA after Executive’s termination
of employment, the Company will provide reimbursement of COBRA coverage premiums
paid by Executive and Executive’s dependent(s) so that Executive and Executive’s
covered dependent(s) enjoy coverage at the same benefit level and to the same
extent and for the same effective contribution, if any, as participation is
available to other executive officers of the Company; for the six (6) months
thereafter, if continuing coverage under the Company’s group health plan(s) is
not available under COBRA, upon the written request of Executive at any time
prior to or during such six (6) month period, the Company will seek to secure
continuing coverage for Executive and/or Executive’s covered dependent(s) under
the Company’s group health plan(s), or if such coverage is unavailable,
substantially similar coverage through an alternative health plan provider, and
in either case, if such coverage is obtained, the Company will reimburse
Executive and Executive’s covered dependent(s) for a portion of the cost of such
coverage equal to the amount that the Company would have paid Executive and
Executive’s covered dependents had Executive and Executive’s covered
dependent(s) been eligible for COBRA coverage and the Company was obligated to
provide reimbursement of COBRA coverage premiums paid by Executive and
Executive’s dependent(s) so that Executive and Executive’s covered dependent(s)
could enjoy coverage at the same benefit level and to the same extent and for
the same effective contribution, if any, as participation is available to other
executive officers of the Company;

(3) all outstanding stock options and other equity-type incentives held by
Executive and all of Executive’s benefits under the Executive Capital
Accumulation Plan at the time of Executive’s termination (but expressly
excluding Performance Shares) will become fully vested and shall remain
exercisable until the date that is the earlier of (x) two (2) years after the
date Executive’s employment terminates and (y) its originally scheduled
expiration date;

(4) Executive shall receive a number of Performance Shares equal to the product
of (A) the Performance Shares that would have been earned if Executive had
served the Company for the entire Performance Period and the Company’s
performance during such period had been the Company’s actual performance for the
entire Performance Period, and (B) a fraction, (x) the numerator of which
fraction shall be the number of days between the start of the Performance Period
and the effective date of the Change in Control and (y) the denominator of which
fraction shall be the number of days in the Performance Period.

(5) Executive shall receive a number of Performance Shares equal to the product
of (A) the Performance Shares that would have been earned if Executive had
served the Company for the entire Performance Period and the Company’s
performance during such period had been the target performance for the
Performance Period, and (B) a fraction, (x) the numerator of which fraction
shall the number of days between the effective date of the Change in Control and
the end of the Performance Period and (y) the denominator of which fraction
shall be the number of days in the Performance Period.

 

6



--------------------------------------------------------------------------------

(f) Other Programs. Except as otherwise provided in this Agreement, Executive’s
entitlements under applicable plans and programs of the Company following
termination of Executive’s employment will be determined under the terms of
those plans and programs.

(g) Conditions to Receipt of Benefits Under Section 6. Notwithstanding anything
in this Agreement to the contrary, other than the payment of Executive’s Accrued
Compensation through the date of termination of Executive’s employment,
Executive shall not be entitled to any payments or benefits under this Section 6
unless and until Executive (or the representative of Executive’s estate, in the
case of termination due to Executive’s death), executes and delivers to the
Company, within forty-five (45) days of the date of termination of Executive’s
employment, a unilateral general release of all known and unknown claims against
the Company and its officers, directors, employees, agents and affiliates in a
form acceptable to the Company, and such release becomes fully effective and
irrevocable under applicable law. Additionally, Executive shall not be entitled
to payments and benefits under this Section 6 on or after the date, if any,
during the twelve (12) months following the date Executive’s employment
terminates (the “Restricted Period”), that Employee (1) breaches or otherwise
fails to comply with any of Executive’s obligations under Section 9(a)
(Nondisclosure of Confidential Information) or Section 10 (Nonsolicitation)
under this Agreement, or (2) Executive elects to, directly or indirectly,
(a) own, manage, operate, sell, control or participate in the ownership,
management, operation, sales or control of any of the following: Heidrick &
Struggles, Manpower, Kelly Services, Spencer Stuart, Russell Reynolds, Egon
Zender and/or Spherion (each a “Listed Entity” ) provided that the foregoing
shall not be applicable to the ownership of not more than 1% of the publicly
traded equity securities of any of the foregoing or to the indirect ownership of
any of the foregoing through the ownership of mutual funds; or (b) request or
advise any of the clients, vendors or other business contacts of the Company
with which Executive had contact while employed by the Company to withdraw,
curtail, cancel or not increase their business with the Company. Executive
agrees to notify the Company of each employment or consulting engagement he
accepts during the Restricted Period (including the name and address of the
hiring party) and will, upon request by the Company, describe in reasonable
detail the nature of his duties in each such position.

(h) Certain Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth herein:

(1) “Accrued Compensation” means, as of any date, the amount of any unpaid Base
Salary and annual cash incentive award earned by Executive through the date of
Executive’s death or the termination of Executive’s employment, plus any
additional amounts and/or benefits payable to or in respect of Executive under
and in accordance with the provisions of any employee plan, program or
arrangement under which Executive is covered immediately prior to Executive’s
death, disability or the termination of Executive’s employment (it being
understood and agreed that no portion of the annual cash incentive award
described in Section 4(b) shall be deemed earned unless Executive was employed
with the Company as of the last day of the fiscal year to which such award
applies).

 

7



--------------------------------------------------------------------------------

(2) “Cause” shall mean (a) conviction of any felony or other crime involving
fraud, dishonesty or acts of moral turpitude or pleading guilty or nolo
contendere to such charges, or (b) reckless or willful behavior or conduct that
causes or is reasonably likely to cause the Company material harm or injury or
exposes or is reasonably likely to expose the Company to any material civil,
criminal or administrative liability, or (c) any material misrepresentation or
false statement made by Executive in any application for employment, employment
history, resume or other document submitted to the Company, either before,
during or after employment. Prior to terminating the Executive for Cause, the
Company shall be required to provide Executive with 90 days advanced written
notice of its intention to terminate Executive for Cause, but Executive shall be
permitted to cure any performance deficiencies during such 90 day period (if the
termination is not due to performance deficiencies, then the Company is
permitted to put Executive on paid leave during such 90 day period).

(3) “Disability” means any medically determinable physical or mental condition
or impairment which prevents Executive from performing the principal functions
of Executive’s duties with the Company that can be expected to result in death
or that has lasted or can be expected to last for a period of 90 consecutive
days or for shorter periods aggregating 180 days in any consecutive 12 month
period, with such determination to be made by an approved medical doctor. For
this purpose, an approved medical doctor shall mean a medical doctor selected by
the Company and Executive. If the parties cannot agree on a medical doctor, each
party shall select a medical doctor and the two doctors shall select a third
medical doctor who shall be the approved medical doctor for this purpose.

(4) Executive shall be deemed to have “Good Reason” to terminate his employment
hereunder if, without Executive’s prior written consent, (A) the Company
materially reduces Executive’s duties or responsibilities as Chief Financial
Officer or assigns Executive duties which are materially inconsistent with his
duties or which materially impair Executive’s ability to function as Chief
Financial Officer, or (B) the Company reduces Executive’s then current Base
Salary or target award opportunity under the Company’s annual cash incentive
bonus plan or annual stock option award program, or terminates or materially
reduces any employee benefit or perquisite enjoyed by Executive (in each case,
other than as part of an across-the-board reduction applicable to all executive
officers of the Company), or (C) the Company fails to perform or breaches its
obligations under any other material provision of this Agreement, or
(D) Executive’s primary location of business is moved by more than 50 miles, or
(E) the Company reduces Executive’s title of Chief Financial Officer or removes
him, or (F) the Company fails to obtain the assumption in writing of its
obligation to perform this Agreement by any successor to all or substantially
all of the assets of the Company within 15 days after a merger, consolidation,
sale or similar transaction. Prior to terminating for Good Reason, the Executive
shall be required to provide the Company with 30 days advanced written notice of
his intention to terminate employment for Good Reason, but the Company shall be
permitted to cure any events giving rise to such Good Reason during such 30 day
period.

7. Application of Section 409A. Notwithstanding any inconsistent provision of
this Agreement, to the extent the Company determines in good faith that (a) one
or more of the payments or benefits received or to be received by Executive
pursuant to this Agreement in connection with Executive’s termination of
employment would constitute deferred compensation subject to the rules of
Internal Revenue Code Section 409A (“Section 409A”), and (b) that Executive is a
“specified employee” under Section 409A, then only to the extent required to
avoid the Executive’s incurrence of any additional tax or interest under
Section 409A, such

 

8



--------------------------------------------------------------------------------

payment or benefit will be delayed until the date which is six (6) months after
Executive’s “separation from service” within the meaning of Section 409A. The
Company and Executive agree to negotiate in good faith to reform any provisions
of this Agreement to maintain to the maximum extent practicable the original
intent of the applicable provisions without violating the provisions of
Section 409A, if the Company deems such reformation necessary or advisable
pursuant to guidance under Section 409A to avoid the incurrence of any such
interest and penalties. Such reformation shall not result in a reduction of the
aggregate amount of payments or benefits under this Agreement, nor the
obligation of the Company to pay interest on any payments delayed for the
purposes of avoiding a violation of Section 409A.

8. No Mitigation; No Offset. Executive will have no obligation to seek other
employment or to otherwise mitigate the Company’s obligations to Executive
arising from the termination of Executive’s employment, and no amounts paid or
payable to Executive by the Company under this Agreement shall be subject to
offset for any remuneration in which Executive may become entitled from any
other source after Executive’s employment with the Company terminates, whether
attributable to subsequent employment, self-employment or otherwise except that
subsequent employment during the term of this Agreement with an employer
providing benefit plans shall result in an offset against benefits payable by
the Company hereunder to the extent of the benefits paid by the new employer.

9. Confidential Information; Cooperation with Regard to Litigation.

(a) Nondisclosure of Confidential Information. During Executive’s employment and
thereafter, Executive will not, without the prior written consent of the
Company, disclose to anyone (except in good faith in the ordinary course of
business to a person who, to Executive’s knowledge, is obligated to keep such
information confidential) or make use of any Confidential Information (as
defined below) except in the performance of Executive’s duties hereunder or when
required to do so by legal process, by any governmental agency having
supervisory authority over the business of the Company or any of its Affiliates
(as defined below) or by any administrative or legislative body (including a
committee thereof) that requires Executive to divulge, disclose or make
accessible such information. If Executive is so ordered, to divulge Confidential
Information, he will give prompt written notice to the Company in order to allow
the Company the opportunity to object to or otherwise resist such order.

(b) Definition of Confidential Information. For purposes of this Agreement,
“Confidential Information” means information concerning the business of the
Company or any corporation or other entity that, directly or indirectly,
controls, is controlled by or under common control with the Company (an “
Affiliate “) relating to any of its or their products, product development,
trade secrets, customers, suppliers, finances, and business plans and
strategies. Excluded from the definition of Confidential Information is
information (1) that is or becomes part of the public domain, other than through
the breach of this Agreement by Executive or (2) regarding the Company’s
business or industry properly acquired by Executive in the course of Executive’s
career as an executive in the Company’s industry and independent of Executive’s
employment by the Company. For this purpose, information known or available
generally within the trade or industry of the Company or any Affiliate shall be
deemed to be known or available to the public and not to be Confidential
Information.

 

9



--------------------------------------------------------------------------------

(c) Cooperation in Litigation. Executive will cooperate with the Company, during
Executive’s employment (and following Executive’s termination of employment for
any reason for a period of two years thereafter), by making Executive reasonably
available to testify on behalf of the Company or any Affiliate in any action,
suit, or proceeding, whether civil, criminal, administrative, or investigative,
and to reasonably assist the Company or any such Affiliate in any such action,
suit, or proceeding by providing information and meeting and consulting with the
Board or its representatives or counsel, or representatives or counsel to the
Company or any such Affiliate, as reasonably requested; provided , however ,
that the same does not materially interfere with Executive’s then current
professional activities. The Company will reimburse Executive for all expenses
reasonably incurred by Executive in connection with Executive’s provision of
testimony or assistance (including the fees of any counsel that may be retained
by Executive). In addition, if such assistance is provided after Executive’s
termination of employment, will pay Executive a per diem rate of $2,000.

10. Nonsolicitation. Executive shall not induce or solicit, directly or
indirectly, any employee of or consultant to the Company or any Affiliate to
terminate such person’s employment or consulting engagement with the Company or
any Affiliate during Executive’s employment under this Agreement and for a
period of 12 months following the termination of Executive’s employment under
this Agreement.

11. Remedies. If Executive commits a material breach of any of the provisions
contained in Sections 9 and 10 above, then the Company will have the right to
seek injunctive relief. Executive acknowledges that such a breach of Section 9
or 10 could cause irreparable injury and that money damages may not provide an
adequate remedy for the Company. Nothing contained herein will prevent Executive
from contesting any such action by the Company, among other reasons, on the
ground that no violation or threatened violation of either such Section has
occurred.

12. Resolution of Disputes. Any controversy or claim arising out of or relating
to this Agreement or any breach or asserted breach hereof or questioning the
validity and binding effect hereof arising under or in connection with this
Agreement, other than seeking injunctive relief under Section 11, shall be
resolved by binding arbitration, to be held in Los Angeles, California in
accordance with the rules and procedures of the JAMS. Judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. All costs and expenses of any arbitration or court proceeding
(including fees and disbursements of counsel) shall be borne by the respective
party incurring such costs and expenses, but the Company shall reimburse
Executive for all reasonable costs and expenses by Executive if Executive
substantially prevails in such arbitration or court proceeding. Notwithstanding
the foregoing, if any applicable law requires different or additional rules or
procedures to be applied in order for this Agreement to arbitrate to be
enforceable, or prohibits any expense allocation provided herein, such rules or
procedures shall take precedence and such prohibitions shall be a part of this
Agreement to the extent necessary to render this Agreement enforceable.

 

10



--------------------------------------------------------------------------------

13. Indemnification.

(a) Company Indemnity. If Executive is made a party, or is threatened to be made
a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he
is or was a director, officer or employee of the Company or any Affiliate or was
serving at the request of the Company or any Affiliate as a director, officer,
member, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, including service with respect to employee benefit
plans, whether or not the basis of such Proceeding is Executive’s alleged action
in an official capacity while serving as a director, officer, member, employee
or agent, then the Company will indemnify Executive and hold Executive harmless
to the fullest extent legally permitted or authorized by the Company’s articles
of incorporation, certificate of incorporation or bylaws or resolutions of the
Company’s Board to the extent not inconsistent with state laws, against all
costs, expense, liability and loss (including, without limitation, attorney’s
fees, judgments, fines, ERISA excise taxes or penalties and amounts paid or to
be paid in settlement) reasonably incurred or suffered by Executive in
connection therewith, except to the extent attributable to Executive’s gross
negligence or fraud, and such indemnification shall continue as to Executive
even if he has ceased to be a director, member, officer, employee or agent of
the Company or Affiliate and shall inure to the benefit of Executive’s heirs,
executors and administrators. The Company will advance to Executive all
reasonable costs and expenses to be incurred by Executive in connection with a
Proceeding within 20 days after receipt by the Company of a written request for
such advance. Such request shall include an undertaking by Executive to repay
the amount of such advance if it shall ultimately be determined that he is not
entitled to be indemnified against such costs and expenses. The provisions of
this section shall not be deemed exclusive of any other rights of
indemnification to which Executive may be entitled or which may be granted to
Executive and shall be in addition to any rights of indemnification to which he
may be entitled under any policy of insurance.

(b) No Presumption Regarding Standard of Conduct. Neither the failure of the
Company (including its Board, independent legal counsel or shareholders) to have
made a determination prior to the commencement of any proceeding concerning
payment of amounts claimed by Executive under the preceding subsection (a) of
this section that indemnification of Executive is proper because Executive has
met the applicable standard of conduct, nor a determination by the Company
(including its Board, independent legal counsel or shareholders) that Executive
has not met such applicable standard of conduct, shall create a presumption that
Executive has not met the applicable standard of conduct.

(c) Liability Insurance. The Company will continue and maintain a directors and
officers liability insurance policy covering Executive to the extent the Company
provides such coverage for any of its other senior executive officers.

14. Effect of Agreement on Other Benefits. Except as specifically provided in
this Agreement, the existence of this Agreement shall not be interpreted to
preclude, prohibit or restrict Executive’s participation in any other employee
benefit or other plans or programs in which he currently participates.

15. Expenses of Counsel for Executive. The Company shall reimburse Executive for
his actual legal and other expenses incurred in connection with the negotiation,
execution and delivery of this Agreement, up to a maximum of $10,000.

 

11



--------------------------------------------------------------------------------

16. Assignment; Binding Nature. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors, heirs (in the
case of Executive) and permitted assigns. No rights or obligations of the
Company under this Agreement may be assigned or transferred by the Company
except that such rights or obligations may be assigned or transferred to the
successor of the Company or its business if the assignee or transferee assumes
the liabilities, obligations and duties of the Company, as contained in this
Agreement, either contractually or as a matter of law. No rights or obligations
of Executive under this Agreement may be assigned or transferred by Executive
other than Executive’s rights to compensation and benefits, which may be
transferred only by will or operation of law, except as otherwise specifically
provided or permitted hereunder.

17. Representations. The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement and that the performance
of its obligations under this Agreement will not violate any Agreement between
it and any other person, firm or organization. Executive represents and warrants
that there is no legal or other impediment which would prohibit Executive from
entering into this Agreement or which would prevent Executive from fulfilling
Executive’s obligations under this Agreement.

18. Entire Agreement. This Agreement contains the entire understanding and
agreement between the parties concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the parties with respect thereto.

19. Amendment or Waiver. No provision in this Agreement may be amended unless
such amendment is agreed to in writing and signed by Executive and an authorized
officer of the Company. Except as set forth herein, no delay or omission to
exercise any right, power or remedy accruing to any party shall impair any such
right, power or remedy or shall be construed to be a waiver of or an
acquiescence to any breach hereof. No waiver by either party of any breach by
the other party of any condition or provision contained in this Agreement to be
performed by such other party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any waiver must be in writing and signed by Executive or an authorized officer
of the Company, as the case may be.

20. Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, in whole or
in part, the remaining provisions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.

21. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of Executive’s employment to the extent necessary
to the intended preservation of such rights and obligations.

22. Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive’s death by giving the Company written notice thereof. In the event of
Executive’s death or a judicial determination of Executive’s incompetence,
reference in this Agreement to Executive shall be deemed, where appropriate, to
refer to Executive’s beneficiary, estate or other legal representative.

 

12



--------------------------------------------------------------------------------

23. Governing Law . This Agreement shall be governed by and construed and
interpreted in accordance with the laws of California without reference to
principles of conflict of laws.

24. Counterparts and Facsimile . This Agreement may be executed in any number of
counterparts, each such counterpart shall be deemed to be an original
instrument, and all such counterparts together shall constitute but one
agreement. Any such counterpart may contain one or more signature pages. A copy
of this Agreement executed by any party and transmitted by facsimile shall be
binding upon the parties as if executed and delivered in person.

25. Notices . Any notice given to a party shall be in writing and shall be
deemed to have been given when delivered personally or sent by certified or
registered mail, postage prepaid, return receipt requested, duly addressed to
the party concerned at the address of the party indicated below or to such
changed address as such party may subsequently give such notice of:

 

  If to the Company:    KORN/FERRY INTERNATIONAL      1900 Avenue of the Stars,
Suite 2600      Los Angeles, CA 90067      Attention: Corporate Secretary   If
to Executive:   

IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement on
the date first above written.

 

The Company:     KORN/FERRY INTERNATIONAL       /s/ GARY D. BURNISON     By:
Gary D. Burnison     Its: Chief Executive Officer Executive:     MICHAEL
DiGREGORIO     /s/ MICHAEL DIGREGORIO

 

13



--------------------------------------------------------------------------------

SCHEDULE A

DEFINITION OF CHANGE IN CONTROL

For purposes of the foregoing Agreement, a “Change in Control” shall mean any of
the following:

(a) an acquisition by any Person (excluding one or more Excluded Persons) of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
or a pecuniary interest (as defined in Section 16a-1(a)(2) of the Exchange Act)
in (either comprising “ownership of”) more than 30% of the Common Stock of the
Company or voting securities entitled to then vote generally in the election of
directors (“Voting Stock”) of the Company, after giving effect to any new issue
in the case of an acquisition from the Company; or

(b) consummation of merger, consolidation, or reorganization of the Company or
of a sale or other disposition of all or substantially all of the Company’s
consolidated assets as an entirety (collectively, a “Business Combination”),
other than a Business Combination (1) in which all or substantially all of the
holders of Voting Stock of the Company hold or receive directly or indirectly
70% or more of the Voting Stock of the entity resulting from the Business
Combination (or a parent company), and (2) after which no Person (other than any
one or more of the Excluded Persons) owns more than 30% of the Voting Stock of
the resulting entity (or a parent company) who did not own directly or
indirectly at least that percentage of the Voting Stock of the Company
immediately before the Business Combination, and (3) after which one or more
Excluded Persons own an aggregate amount of Voting Stock of the resulting entity
owned by any Persons who (i) own more than 5% of the Voting Stock of the
resulting entity, (ii) are not Excluded Persons, (iii) did not own directly or
indirectly at least the same percentage of the Voting Stock of the Company
immediately before the Business Combination, and (iv) in the aggregate own more
than 30% of the Voting Stock of the resulting entity; or

(c) approval by the Board of Directors of the Company and (if required by law)
by shareholders of the Company of a plan to consummate the dissolution or
complete liquidation of Korn/Ferry International; or

(d) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board and any new directors (excluding any new
director designated by a person who has entered into an agreement or arrangement
with Korn/Ferry International to effect a transaction described in clause (a) or
(b) of this definition) whose appointment, election, or nomination for election
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
appointment, election or nomination for election was previously so approved (all
such directors, “Incumbent Directors”), cease for any reason to constitute a
majority of the Board; provided that for purposes of this clause (d), any
directors elected at any time during 1999 shall be deemed to be Incumbent
Directors.

 

14



--------------------------------------------------------------------------------

Notwithstanding the above provisions in this Schedule A, no Change in Control
shall be deemed to have occurred if a Business Combination, as described in
paragraph (b) above, is effected and a majority of the Incumbent Directors,
through the adoption of a Board resolution, determines that, in substance, no
Change in Control has occurred.

The “Company” means Korn/Ferry International, a Delaware corporation, its
successors, and/or its Subsidiaries, as the context requires.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Excluded Person” means

(i) the Company; or

(ii) any person described in and satisfying the conditions of Rule 13d-1(b)(1)
under the Exchange Act; or

(iii) any employee benefit plan of the Company; or

(iv) any affiliates (within the meaning of the Exchange Act), successors, or
heirs, descendants or members of the immediate families of the individuals
identified in party (b) of this definition.

“Person” means an organization, a corporation, an individual, a partnership, a
trust or any other entity or organization, including a governmental entity and a
“person” as that term is used under Section 13(d) or 14(d) of the Exchange Act.

 

15